UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5138


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD HARDY LIGHT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cr-00017-JPB-DJJ-1)


Submitted:   August 14, 2012                 Decided:   November 29, 2012


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Rice, Martinsburg, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Paul T.
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward       Hardy      Light,              Jr.,      appeals      the     262-month

sentence    imposed       following             his       guilty      plea     to     possessing

firearms    in      furtherance        of       a       drug   trafficking          offense,    in

violation    of     18    U.S.C.       §    924(c)(1)(A)             (2006).         On    appeal,

counsel     for     Light       filed       a        brief      pursuant       to    Anders     v.

California, 386 U.S. 738 (1967), certifying that there were no

nonfrivolous        issues,      but       asking         this       court   to      review    the

district court’s determination that Light had the requisite two

prior felony convictions for crimes of violence such that he

qualified     for      sentencing          as    a       career      offender.         See     U.S.

Sentencing Guidelines Manual (“USSG”) § 4B1.1 (2010).                                     Although

advised of his right to do so, Light did not file a pro se

supplemental brief.            The Government did not file a response.

            During our initial Anders review, we discerned three

nonfrivolous issues related to the career offender designation

including    whether,       in    light         of      our    recent    opinion      in     United

States v. Gomez, 690 F.3d 194 (4th Cir. 2012), the district

court   erred     in     its     application             of    the    modified       categorical

approach.     We directed the parties to submit merits briefs on

these points.        Light’s attorney submitted a comprehensive brief,

asking us to vacate the sentence and to remand this case for

resentencing.        The Government, in its brief, concedes that the

district court’s use of the modified categorical approach in

                                                    2
this       case    runs     afoul      of     Gomez,      but     argues    that          we     should

nonetheless          affirm      because      the       error     is   harmless.               For   the

reasons that follow, we affirm.

                  We review de novo whether a prior conviction qualifies

as     a    “crime        of     violence”         for     purposes        of        a    sentencing

enhancement.             United States v. King, 673 F.3d 274, 278 (4th

Cir.), cert. denied, 81 U.S.L.W. 3164 (U.S. Oct. 1, 2012) (No.

11-10786).           To determine if a state conviction qualifies as a

crime of violence, two interpretive methods — the categorical

approach          and      the     modified             categorical      approach               —    are

“potentially applicable.”                    United States v. Clay, 627 F.3d 959,

966 (4th Cir. 2010).                Under the categorical approach, the court

may    “look       only    to    the    fact       of    conviction     and      the          statutory

definition of the prior offense.”                         Taylor v. United States, 495

U.S.       575,    602     (1990).           The    categorical        approach           should     be

utilized unless the “statute broadly criminalizes conduct that

could be generally committed in multiple ways, some violent and

some not.”              Clay, 627 F.3d at 966 (internal quotation marks

omitted);         see     Taylor,      495    U.S.       at   600-02.           As       we    recently

stated,        the        sentencing         court        may     utilize        the           modified

categorical          approach      only      when       the   statute      of    conviction          is

divisible on the use-of-force element.                          Gomez, 690 F.3d at 200.

                  The    Government         contends       that    Light’s       1989         Virginia

conviction for throwing a missile at an occupied vehicle, in

                                                   3
violation of Va. Code Ann. § 18.2-154 (2009), qualifies as a

categorical     crime     of    violence         such   that    his   career    offender

designation     should     be   affirmed         despite      the   Gomez   error.      We

agree.    See USSG § 4B1.2(a)(1) (defining “crime of violence” to

include   those     offenses      that       have       “as    an   element    the    use,

attempted use, or threatened use of physical force against the

person of another”); Begay v. United States, 553 U.S. 137, 144–

46   (2008)    (explaining       that    a   predicate         conviction     under    the

residual clause of 18 U.S.C. § 924(e)(2)(B) * must reflect the

same type of “purposeful, violent, and aggressive conduct” as

the specifically enumerated crimes); see also Sykes v. United

States,   131     S.     Ct.    2267,    2275-76         (2011)     (reaffirming      that

sentencing courts must consider the “[s]erious and substantial

risks” of physical injury “inherent” in a crime when determining

whether a prior conviction qualifies as a violent felony).

              Although    Light    asserts         no     other     challenge    to    the

reasonableness of his sentence, because this appeal is taken

pursuant to Anders, we have reviewed the sentence and conclude


      *
       We of course “rely on precedents evaluating whether an
offense constitutes a ‘crime of violence’ under the Guidelines
interchangeably with precedents evaluating whether an offense
constitutes a ‘violent felony’ under the [Armed Career Criminal
Act], because the two terms have been defined in a manner that
is ‘substantively identical.’”     King, 673 F.3d at 279 n.3
(quoting United States v. Jarmon, 596 F.3d 228, 231 n.* (4th
Cir. 2010)).



                                             4
that it is otherwise procedurally and substantively reasonable.

The sentence is procedurally reasonable inasmuch as the district

court properly calculated the applicable Guidelines range and

appropriately          explained    the    sentence     in    the    context   of    the

relevant 18 U.S.C. § 3553(a) (2006) factors.                      See Gall v. United

States, 552 U.S. 38, 51 (2007).                    Further, the within-Guidelines

sentence        is     presumptively      substantively       reasonable,      and   we

discern no basis to rebut that presumption.                         United States v.

Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008); see Rita v. United

States, 551 U.S. 338, 347 (2007).

            Finally, in fulfilling our duty under Anders, we next

review Light’s conviction.               Because Light has not challenged the

validity of his guilty plea in the district court, we review

only for plain error.              United States v. Martinez, 277 F.3d 517,

524–27 (4th Cir. 2002).              Our review of the record reveals that

the district court fully complied with the dictates of Fed. R.

Crim. P.        11    and   committed     no   error    warranting     correction    on

plain error review.

            In accordance with Anders, we have reviewed the entire

record     in        this   case   and    have      found    no   other   potentially

meritorious issues for appeal.                 We therefore affirm the judgment

of the district court.              This court requires that counsel inform

Light, in writing, of the right to petition the Supreme Court of

the United States for further review.                   If Light requests that a

                                               5
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Light.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       6